t c memo united_states tax_court richard r pelham and paula a pelham petitioners v commissioner of internal revenue respondent rrp trust richard r pelham trustee petitioner v commissioner of internal revenue respondent docket nos filed date w mcnab miller iii for petitioners w lance stodghill for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties under sec_6662 as follows richard r and paula a pelham docket no penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number rrp trust richard r pelham trustee docket no penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the issue remaining for decision is whether petitioner rrp trust the trust should be disregarded for federal_income_tax purposes and the income and expense from the business operations of lake lock key attributed to petitioners richard r pelham and paula a pelham the pelhams findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference richard r pelham richard pelham and paula a pelham paula pelham husband and wife resided in humble texas at the time they filed their petition the principal address of the trust was humble texas at the time of filing its petition prior to the establishment of the trust richard pelham owned and operated lake lock key as a sole_proprietorship lake lock key was engaged in the sale repair and maintenance of locks and keys for homes and motor vehicles including selling locks and keys installing and repairing locks for homes and motor vehicles opening and repairing broken locks and those with missing keys and making replacement keys as a sole_proprietorship all of the equipment was owned or provided by richard pelham individually the trust was established upon the suggestion of the pelhams’ accountant the pelhams then consulted with a tax attorney to whom they paid dollar_figure to draft the trust document edwina hamilton hamilton the adult daughter of the pelhams was involved in the trust arrangement and on date hamilton as donor and richard pelham as trustee executed the trust agreement the trust designated richard pelham as both the trustee and beneficiary of the trust paula pelham was named as the successor trustee under the terms of the trust the beneficiary while serving as trustee had the power to appoint cotrustees and successor trustees the trust was initially funded with dollar_figure from hamilton and upon the request of richard pelham hamilton wrote a check for q4e- dollar_figure dated date that was deposited into the trust bank account the trust agreement provided that any other person could add property acceptable to the trustee richard pelham operated the lock and key business under the assumed name lake lock key until date when he filed a withdrawal notice of assumed name certificate stating that the trust would be conducting business under the name lake lock key the operations of the lock and key business did not change after the business was transferred to the trust as trustee richard pelham performed the same duties for lake lock key that he performed before the creation of the trust lake lock key used the same work order invoices lake lock key used the same taxpayer_identification_number for the filing of sales_tax returns to the state of texas and for the filing of state unemployment tax returns both before and after richard pelham began operating the business through the trust richard pelham worked for lake lock key both before and after the establishment of the trust after the establishment of the trust richard pelham both individually and as trustee entered into a signed employment contract dated date in that contract richard pelham agreed to provide his services as a chief residential and commercial lock and key service technician in exchange for a salary of dollar_figure annually - - richard pelham received a form_w-2 wage and tax statement for from the trust in the amount of dollar_figure and for from the trust in the amount of dollar_figure the ownership of the business bank account was transferred from richard pelham individually to the trust in date richard pelham paid personal expenses out of the trust bank account the pelhams reported the income and expenses of lake lock key from january to date on schedule c profit or loss from business of their jointly filed form_1040 u s individual_income_tax_return subsequent to date the trust reported the income and expenses of lake lock key on schedule c of its form_1041 u s income_tax return for estates and trusts the trust reported no taxable_income in either or because its net_income from the lock and key business operations was deducted as an income distribution_deduction and reported as such on a schedule_k-1 beneficiary’s share of income deductions credits etc to richard pelham as the beneficiary richard pelham reported the income distribution from the trust on schedule eh supplemental income and loss part iii income or loss from kstate and trusts of the pelhams’ jointly filed federal individual_income_tax_return richard pelham owned the equipment used in the lock and key business_lease payments in the amount of dollar_figure per year were - - reported as income by the pelhams on schedule c of their jointly filed form_1040 and were claimed as an expense on the trust’s schedule c of its form_1041 no lease agreement was executed no payments were made by the trust to richard pelham for use of the equipment but the trust did make the payments on the truck owned by richard pelham the handling of the equipment lease transaction and of reporting for tax purposes was done by the pelhams’ tax preparer opinion respondent’s position is that the trust lacks economic_substance and should be disregarded for federal_income_tax purposes respondent maintains that richard pelham created a mere paper entity the trust and transferred the business operations of his sole_proprietorship lake lock key to the trust for the purpose of avoiding self-employment_tax under sec_1402 petitioners argue that the trust should be treated as a separate_entity because the trust is a valid trust under state law a business may lawfully change from one form of entity to another provided that the legal requirements are met and the trustee of the trust may operate a sole_proprietorship business within the trust entity petitioners claim that the income and expenses of lake lock key were properly reported for federal_income_tax purposes because the - net_income from the trust was reported as an income distribution on a schedule_k-1 to richard pelham and accordingly was reflected on the pelhams’ schedule e of their jointly filed federal individual_income_tax_return taxpayers are entitled to structure their transactions to minimize their tax obligations 293_us_465 however transactions that have no significant purpose other than to avoid tax and that do not reflect economic reality will not be recognized for federal_income_tax purposes 79_tc_714 affd 731_f2d_1417 9th cir 73_tc_1235 see also 45_tc_360 affd 381_f2d_22 5th cir where the form of a transaction has not altered any cognizable economic relationships we look through the form of the transaction and apply the tax law according to the transaction’s substance markosian v commissioner supra pincite this principle applies regardless of whether the transaction creates an entity with separate existence under state law dzamuda v commissioner supra pincite see also furman v commissioner supra pincite in deciding whether a purported trust lacks economic_substance we consider the following factors whether the taxpayer’s relationship as grantor to property purportedly transferred into trust differed materially before and after the --- - trust’s formation whether the trust had a bona_fide independent_trustee whether an economic_interest in the trust passed to trust beneficiaries other than the grantor and whether the taxpayer honored restrictions imposed by the trust or by the law of trusts see markosian v commissioner supra pincite5 respondent argues that richard pelham was effectively the grantor of the trust because he arranged and paid for the establishment of the trust and effectively transferred his locksmith business to the trust respondent relies on zmuda v commissioner supra pincite and does not rely on the grantor_trust provisions under sec_671 to petitioners assert that hamilton was the settlor of the trust because she is named as the donor in the trust document and she funded the trust with dollar_figure richard pelham claims that he did not transfer assets not even personal assets to the trust because he leased the business equipment to the trust however richard pelham testified that he had not signed the purported lease and no payments were made by the trust to him for use of the equipment rather the trust made the payments on the truck owned by richard pelham in determining the settlors of a_trust we look beyond the named grantors to the economic realities to determine the true grantor id hamilton was a straw_man who acted only in form --- - as the grantor of the trust hamilton’s involvement was a mere formality she signed the trust document and funded the trust with a nominal amount considering the economic realities the true grantor of the trust was richard pelham richard pelham upon the advice of his tax preparer consulted with an attorney who drafted the trust documents and richard pelham paid dollar_figure for the trust package and asked his daughter to write a check for dollar_figure to the trust richard pelham also transferred intangible assets to the trust such as the business name and the ongoing business operations of lake lock key the business was operated in substantially the same manner both before and after the trust was created the business and its activities continued under the same name used the same work order invoices used the same taxpayer_identification_number for filing its state unemployment tax_return and sales_tax return with the state of texas and used the same business equipment after the establishment of the trust richard pelham continued to manage and work for the business the trust did not have an independent_trustee richard pelham had control_over the trust activities and trust assets richard pelham was named as the sole trustee of the trust and he had exclusive control_over the trust and the business operations richard pelham paid the personal expenses of the pelhams from the trust bank account additionally paula pelham was named as -- - successor trustee under the terms of the trust the trustee had the power to appoint successor trustees and cotrustees petitioners assert that the personal expenses that were paid from the trust bank account were accounted for as a distribution and that only the legitimate business_expenses were deducted even so richard pelham had the ability to control fully the trust’s activities and trust assets for his own benefit because no independent_trustee had any meaningful control_over the management of the trust no one other than richard pelham held any meaningful economic_interest in the trust because under the terms of the trust agreement richard pelham was the named beneficiary of the income and principal of the trust petitioners argue that richard pelham achieved benefits from operating the sole_proprietorship within a_trust and not forming a corporation because the trust could avoid the state franchise tax imposed on the profits of a corporation which would have been approximately dollar_figure the trust would not have to pay the state incorporation filing fee of dollar_figure and the trust did not have to maintain corporate formalities such as shareholder minutes petitioners’ argument that a_trust had advantages over a corporation misses the point the incorporation alternative is not an issue here petitioners chose the form of a_trust and are responsible for the consequences of their decision those consequences are not the same as corporate form the u s supreme court has observed repeatedly while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 citations omitted richard pelham testified at trial about his decision to use a_trust entity to operate his sole_proprietorship q and how was it decided that you wanted to start operating lake lock key through the trust a just for the retirement reason q which retirement reason are we talking about a about saving that money for ten years and letting it build up and the life_insurance_policy otherwise i’m--maybe tax reasons i guess because i was--i just turned--i went on social_security and i was allowed to make like dollar_figure a month that’s what i understood that i wouldn’t have to pay like--i’d have to pay taxes on income from the business but not social_security after dollar_figure q mr pelham if everything stayed the same what was the purpose of forming the trust a my retirement money that i had to invest every month and to my knowledge not--just being a layman on the tax part only paying tax on the income and not social_security like for instance if i made let’s say big_number in a year i only had to pay social_security on that big_number that i paid myself but let’s say the other balance of the big_number i had to pay income_tax on but not social_security_tax that was my understanding i guess what you’d say is for tax reasons based on richard pelham’s testimony and the totality of the evidence we conclude that the primary purpose of establishing the trust was to avoid employment_tax the trust lacked independent economic_substance richard pelham was in substance the grantor of the trust thus the income and expenses from the operations of lake lock key during the years in issue are attributable to the pelhams and not to the trust the pelhams are liable for self-employment taxes on the net_income of lake lock key for the years in issue to reflect the foregoing and concessions of the parties decisions will be entered under rule
